Bleakley, J.
The plaintiff in the New York action as a matter of orderly procedure should have pleaded by cross-answer his affirmative claim against the village of Ossining. The amount due him is directly in issue in the Westchester county suit. The actions will be consolidated because, not only can the issue between him and the village be settled, but such a judgment will determine finally the amount to be applied toward the liens and the deficiency against the surety company, if any. The motion is granted in all respects.